Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1, 12, 13 provisionally rejected on the ground of nonstatutory double patenting as being anticipated over claim 1, 10, 19 of copending Application No. 17/002190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Current
reference
1. A video processing method, comprising: 

determining intermediate interpolation coefficients of an interpolation filter based on a position of an integer sample and a fractional position of a fractional sample; 





determining integer interpolation coefficients of the interpolation filter, comprising rounding each of the intermediate interpolation coefficients to an integer; 







and applying the interpolation filter on a picture to perform motion compensation prediction.
wherein the plurality of intermediate interpolation coefficients are determined: based on positions of a plurality of integer samples respectively, and based on fractional reference positions of a plurality of fractional samples respectively; 

determining a plurality of integer interpolation coefficients of the interpolation filter by rounding the plurality of intermediate interpolation coefficients to a plurality of integers respectively, wherein, when one or more of the plurality of intermediate interpolation coefficients do not satisfy a condition, the one or more intermediate interpolation coefficients are rounded to minimize a sum of rounding errors of the plurality of intermediate interpolation coefficients; 
and applying the plurality of integer interpolation coefficients on a picture to perform motion compensation prediction.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	This reference has a previous publication US 20210092438, which is different from the current claim set of the reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4, 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan et al. US 2008/0232452 from IDS.
Sullivan discloses: 
12. and under similar rationale 1. And 13. A video processing apparatus, comprising: at least one memory for storing instructions (0035; 0048); and at least one processor configured to execute the instructions to cause the apparatus (0035) to perform: determining intermediate interpolation coefficients of an interpolation filter based on a position of an integer sample and a fractional position of a fractional sample (0029; 0133; 0197); determining integer interpolation coefficients of the interpolation filter, comprising rounding each of the intermediate interpolation coefficients to an integer (0128; 0130; 0133); and applying the interpolation filter on a picture to perform motion compensation prediction (0030; 0075).

2. and 14. The method of claim 1, wherein determining integer interpolation coefficients of the interpolation filter comprises: determining whether an intermediate interpolation coefficient satisfies a condition in association with a difference between the intermediate interpolation coefficient and an integer that is nearest to the intermediate interpolation coefficient (0039; 0099; 0110; 0147); and in response to a first intermediate interpolation coefficient being determined to satisfy the condition, rounding the first intermediate interpolation coefficient to a first integer that is nearest to the first intermediate interpolation coefficient (0100; 0147).

3. and 15. The method of claim 2, wherein the condition comprises: the difference between the intermediate interpolation coefficient and the integer that is nearest to the intermediate interpolation coefficient is less than a threshold (0006; 0107; 0110; 0147).

4. and 16. The method of claim 2, wherein determining integer interpolation coefficients of the interpolation filter further comprises: in response to one or more intermediate interpolation coefficients being determined to not satisfy the condition, generating one or more combinations of candidate integer interpolation coefficients for the one or more intermediate interpolation coefficients (0039; 0099; 0111-4); and selecting a first combination that minimizes a sum of rounding displacements of the one or more intermediate interpolation coefficients (0111).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 6, 10, 11, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Alshin et al. US 2015/0237357 from IDS.
Sullivan discloses:
5. The method of claim 1, 
Sullivan does not explicitly disclose the following, however Alshin teaches wherein determining intermediate interpolation coefficients of the interpolation filter comprises: determining intermediate interpolation coefficients of the interpolation filter based on a smoothing window function (0075, 0127, 0136).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  integer-pel-unit reference pixels are smoothed before interpolation filtering is performed, the image interpolation apparatus may improve an interpolation effect (Alshin 0136)

6. and 17. The method of claim 5, 
(0136; 0197); a sine function in association with the position of the integer sample, the fractional position of the fractional sample, and a smoothing parameter (0197); a fractional function in association with a smoothing parameter (0197); or a constant function (0196-7).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  integer-pel-unit reference pixels are smoothed before interpolation filtering is performed, the image interpolation apparatus may improve an interpolation effect (Alshin 0136)

10. The method of claim 1, wherein determining intermediate interpolation coefficients of the interpolation filter (0128; 0130; 0133) comprises: determining real-number interpolation coefficients of the interpolation filter based on the position of the integer sample and the fractional position of the fractional sample (Fig. 10; 0029; 0133; 0197);
Sullivan does not explicitly disclose the following, however Alshin teaches multiplying the real-number interpolation coefficients of the interpolation filter by a scaling factor. (0171).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to allow for efficiency of calculation, the scaling factor may be in the form of 2.sup.n. n may be 0 or a positive integer (Alshin 0172)


11. and 20. The method of claim 1, 
 (0035; 0092).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to allow for a motion compensator may perform motion compensation by using an interpolated reference frame, thereby increasing the accuracy of inter prediction (Alshin 0089)

Claim 7-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Alshin and further in view of Nayar et al. US 2015/0070562 from IDS. 
Sullivan discloses:
7. The method of claim 6, further comprising: 
Sullivan does not explicitly disclose the following, however Nayar teaches determining the smoothing parameter based on a cost function in association with a reference filter. (0068-70).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to obtain smooth estimates of the complete spectral distribution of each scene point i.e., a multispectral image (Nayar 0069)

8. and 18. The method of claim 7, 
Sullivan does not explicitly disclose the following, however Alshin teaches comprises: determining a plurality of candidate frequency responses for a plurality of candidate smoothing parameters within a given range, respectively (0014-5); determining deviations between each of the plurality of candidate frequency responses and a reference frequency response of the reference filter (0070; 0077-8); and determining a candidate smoothing parameter having a smallest deviation as the smoothing parameter in association with the smoothing window function. (0180).

Nayar teaches wherein determining the smoothing parameter based on the cost function in association with the reference filter (0068-70).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to obtain smooth estimates of the complete spectral distribution of each scene point i.e., a multispectral image (Nayar 0069)


9.  and 19. The method of claim 8, 
Sullivan does not explicitly disclose the following, however Alshin teaches wherein determining deviations between each of the plurality of candidate frequency responses and the reference frequency response of the reference filter (0069-70) comprises: determining at least one of a hill or a valley of a candidate frequency response (0147-8); determining a cutoff shift between the candidate frequency response and the reference frequency response (0070; 0077-8); and determining a deviation between the candidate frequency response and the reference frequency response based on an area of the at least one of the hill or valley and the cutoff shift (0147-8).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determine filter coefficients of a smoothing interpolation filter and  allow for a smoothing factor for smoothing an interpolation filter based on discrete transformation, if the distance from integer-pel-unit pixels to be interpolated is increased, the smoothing factor is close to 0 (Alshin 0147-9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483